Citation Nr: 0721466	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  02-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for popliteal scar 
of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for dysentery with 
residuals of irritable bowel syndrome, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The Board remanded this 
matter in March 2004 for further development.  

A motion to advance this case on docket, due to the veteran's 
age was received by the Board in March 2004.  This motion was 
granted by the Board in the same month. See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

In April 2006, after the case was returned to the Board, the 
Board disposed of additional issues on appeal, including 
entitlement to an increased rating for a left knee disorder 
manifested by arthritis as separate from the left knee scar, 
and again remanded the enumerated issues to correct a 
procedural deficiency.  While the appeal was pending the RO 
in a March 2007 granted an increased rating to 30 percent 
disabling for the service-connected dysentery with residuals 
of irritable bowel syndrome, effective the date of the 
increased rating claim.  However, this increased rating does 
not constitute a full grant of all benefits possible for the 
veteran's dysentery with residuals of irritable bowel 
syndrome, and as the veteran has not withdrawn his claim, the 
issue concerning entitlement to an increased rating for 
dysentery with residuals of irritable bowel syndrome is still 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  The appeal 
has been returned to the Board for further appellate 
consideration.  

The Board in its March 2004 remand referred a claim for 
service connection for a stomach condition to the RO for 
appropriate action.  Since a deferred rating of January 2006 
mentioned this pending claim, no action has yet been taken 
and this matter is again referred to the RO for appropriate 
action.  The veteran also appears to have raised a claim for 
entitlement to an increased rating for his left knee 
arthritis in May 2006.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's left knee popliteal scar, which is tender 
and painful, does not exceed 12 square inches (77 square 
centimeters), does not result in a compensable loss of motion 
of the left leg or in any other functional limitations.  

2.  The veteran's residuals of dysentery do not more closely 
resemble that of an ulcerative colitis causing severe 
impairment, with numerous attacks yearly and with 
malnutrition, nor is his health only fair during remissions.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee popliteal scar have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2006).

2.  The criteria for a rating higher than 30 percent for 
dysentery with residuals of irritable bowel syndrome have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 4.20, 4.114, Diagnostic Code 7319, 7322, 7323 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that any defect with respect to the notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim for increased 
ratings was received in July 2001.  After adjudicating the 
veteran's claim in October 2001, the RO, via the appeals 
management center, provided initial VA notice in a March 2004 
letter.  In this letter, the veteran was told of the 
requirements to establish an increased rating, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  He was sent an additional 
notice letters in October 2004 and May 2006.  The duty to 
assist letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The Board remanded this matter in March 2004 to obtain 
additional evidence.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report provides a current assessment of the 
veteran's condition based on review of the records, and 
examination of the veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was provided with such notice in the May 2006 duty to assist 
letter. 

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection was granted for dysentery by a September 
1946 rating decision which granted a noncompensable initial 
rating.  Service connection for the veteran's left knee scar 
was granted in a November 1998 rating decision which assigned 
an initial 10 percent rating.  The veteran filed his claim 
for an increased rating in July 2001.  

The report of a September 2001 VA examination revealed in 
pertinent part that he was diagnosed with dysentery in 1945 
and injured his left leg in a forklift accident in 1945, 
which resulted in having several skin grafts done.  Current 
subjective complaints were of exquisite pain along the scar 
site of the left knee.  He also reported limited flexion in 
the left knee, and could only actively flex to 80 degrees and 
passively flex to 100 degrees and could actively extend to 20 
degrees actively and 10 degrees passively.  It must be noted 
at this point that although the ranges of motion were noted 
to be limited, it was not said in this examination whether 
the scarring or his service-connected left knee arthritis was 
the cause.  Limited motion was already considered in 
adjudicating the severity of the veteran's service-connected 
left knee arthritis which was done in an April 2006 Board 
decision.  Photos attached to the September 2001 VA 
examination revealed a barely visible scar behind the left 
leg that was slightly redder than the rest of the skin.  

Regarding his dysentery, he reported having a long history of 
gastrointestinal (GI) problems such as reflux, ulcers and 
diarrhea.  He reported his last flare up of diarrhea was 2 
weeks ago.  He reported having diarrhea about twice a month.  
He denied any blood in the stool or vomiting.  He did report 
having a hiatal hernia and positive gastroesophageal reflux 
disease (GERD).  His last barium enema (BE) and upper GI 
testing was done in 1998 and he refused further follow-up 
testing.  Findings on physical examination included exquisite 
tenderness along the 2 scars on the medial and lateral 
posterior aspects of the left calf.  The scars themselves 
revealed the first scar to extend down the entire muscle of 
the medial gastrocnemious going vertically down the medial 
aspect of the left leg approximately 14 centimeters long and 
2 centimeters at its widest.  The second scar was 
approximately 9 centimeters long extending down the lateral 
gastrocnemius and 1 centimeter at its widest point.   His 
abdomen was soft and nontender with no hepatosplenomegaly or 
guarding and with positive bowel sounds in all four 
quadrants.  Rectal examination revealed small internal and 
external hemorrhoids, heme-negative.  Review of a flexible 
signmoidoscopy done in 1988 did show internal hemorrhoids, a 
2-3 centimeter ulcer, sigmoid mucosa edema, redness and colon 
spasms were found.  Review of the testing done in 1998 
revealed that the barium enema done that time showed a 1 
centimeter polyp in the rectosigmoid region, multiple polyps 
scattered throughout the colon and diverticulosis.  The 
kidney ultrasound biopsy (KUB) showed a normal bowel gas 
pattern.  Upper GI showed nonspecific motility disorder of 
the esophagus with proximal escape and tertiary conductions 
and postbulbar duodenitis.  In 1998 his stool was negative 
for ova and parasites.  

The impression in pertinent part was exquisite tenderness 
along scars on both the medial and lateral aspects of the 
left calf related to damage of the cutaneous medial sural 
nerve.  Also diagnosed was status post dysentery in 1944 with 
a history of diverticulosis, colonic and rectosigmoid polyps, 
esophageal motility disorder, postbulbar duodenitis, external 
and internal hemorrhoids, ulcer of the sigmoid colon and 
colon spasms with muscular abnormalities. 

VA records from 1999 to 2004 reflect some instances of 
gastrointestinal distress although the records are devoid of 
findings specifically about his left knee scar tenderness.  
Among gastrointestinal problems, the veteran was diagnosed 
with gastrointestinal reflux disease controlled by medication 
as noted in August 2001 and subsequent treatment records.  In 
March 2002 the veteran was seen for complaints of hurting in 
his mid abdominal area the prior week which improved and then 
began hurting again a few days later.  He could put his hand 
on his abdomen without it hurting and was described as better 
but still sore.  He had no change in bowel movements, no 
diarrhea or constipation, although he had decreased amounts.  
He could not recall lifting, straining or pulling anything 
within the past 2 weeks.  Physical examination revealed bowel 
sounds to be active but diminished in all 4 quadrants.  The 
abdomen was soft and slightly tender in the right and left 
upper quadrants and the subxyphoid area.  Tenting of the 
abdomen was noted with lifting of his head off the table 
approximately 6 inches by 4 inches of an area just above the 
umbilicus.  The assessment was ventral hernia and he was 
advised to avoid lifting or straining until he had surgical 
consult.  

A month later in April 2002 he was seen for the suspected 
ventral hernia and reported the history of the abdominal pain 
that was severe at night and decreased during the day.  He 
was noted to have seen a doctor in March 2002 and the 
findings from that visit were again reported.  He denied any 
nausea or vomiting, fever or chills.  Physical examination 
revealed positive bowel sounds, with moderate tenderness to 
palpation in the epigastric region of the right upper 
quadrant and extending inferiorly to down the midline.  Again 
on lifting his head a large bulge was noted extending from 
above the umbilicus to midway between the pubis symphisis and 
umbilicus consistent with diastasis.  The diagnosis was 
diastasis and surgery was not indicated.  The pain in the 
epigastric region could be due to gastritis or reflux 
disease.  

Regarding his left leg scar, the veteran was noted to be 
prescribed a cane in June 2002 for his left knee arthritis, 
with no mention specifically about the scar.  

In January 2003 the veteran complained of passing bright red 
blood for 4 days and said he had been very sick the previous 
week and drank a lot of water and improved over the week.  He 
was better on the day of his visit and was mailed hemocult 
cards to use.  In April 2003 he was seen for complaints of a 
rectal protrusion with some bleeding.  His past medical 
history was said to include colon polyps and he indicated he 
had a colonoscopy 4 years ago that diagnosed these, but was 
not willing to undergo another one unless absolutely 
necessary.  Physical examination revealed his abdomen to be 
obese, with bowel sounds times 4, soft, nontender and 
nondistended.  Rectal examination showed a large nonbleeding 
external hemorrhoid, no mass.  He was assessed with a 
personal history of colonic polyps, external hemorrhoid and 
GERD well controlled with medications.  In May 2003 the 
veteran was advised by his doctor that his blood count was 
lower than in September 2002 and was diagnosed with anemia.  
He was recommended to undergo colonoscopy due to this 
diagnosis and history of colon polyps.  Records from 
September through October 2003 centered around his complaints 
about what was diagnosed as an external hemorrhoid, with 
plans to surgically remove it.  However a note from October 
2003 suggests that the veteran lacked transportation to 
undergo the planned surgery.

VA treatment records from 2004 through 2005 revealed the 
veteran to be treated for a stroke in February 2004 with post 
stroke therapy through March 2004.  The records following his 
stroke in February 2004 through March 2004 repeatedly showed 
the veteran to be continent, with normal bowel functions and 
he was able to tolerate his diet.  Also throughout February 
2004 he was noted to use a cane for his "bad leg" and was 
noted to be service connected for a superficial scar rated at 
10 percent disabling and for digestive problems rated at 0 
percent.  He was also noted to have tenderness behind his 
left knee in February 2004.  During his stroke related 
treatment, he was found to have a rectal mass that was 
surgically resected also in February 2004 and was later 
diagnosed as rectal cancer in March 2004.  In early March 
2004 while he was still recovering from the rectal surgery, 
he was reported having pain on movement and reported daily 
bowel movement and requested continued stool softener.  He 
was assessed with rectal mass, status post resection in 
February 2004 stable, and constipation, daily bowel 
movements.  Plans were to continue prescribing laxative 
medications such as Metamucil.  Another March 2004 note 
indicated that his gastrointestinal examination was within 
normal limits, with no abdominal pain or discomfort reported, 
active bowel sounds present in 4 quadrants, with no 
distention.  He tolerated a prescribed diet without vomiting 
or nausea and he had normal bowel function and was continent.  

In April 2004 he underwent radiation therapy for his rectal 
cancer.  Follow-up records from April 2004 and October 2004 
revealed his abdomen to revealed the abdomen to be nontender, 
nondistended and to have active bowel sounds in all 4 
quadrants.  No findings regarding the left leg scarring was 
given.  Additionally the records from March through April 
2004 document treatment for his stroke residuals.  

The report of a December 2004 VA examination for 
gastrointestinal disorders revealed that the claims file was 
reviewed and the veteran was examined.  He was noted to have 
a severe dysentery in 1944 and was hospitalized for over 20 
days in the service.  His symptoms at that time included 
nausea, vomiting, diarrhea and fever.  He stated that he was 
quite ill but was treated and his symptoms improved.  
Following that however, he continued to have altered bowel 
movements which would tend to be loose and at least twice a 
month he would have 2 or 3 bowel movements a day and would 
have more severe episodes of diarrhea with 4 or 5 loose bowel 
movements per day episodically.  This went on for several 
years.  Recently he had less diarrhea and more of a tendency 
to constipation since he underwent surgery for rectal cancer.  
He was noted to have been hospitalized with a stroke in 2004 
and was noted to have a rectal prolapse that was biopsied and 
shown to be a verrucous carcinoma.  The rectal cancer was 
treated at the VA with local excision and radiation therapy.  
Physical examination revealed his abdomen to be soft, bowel 
sounds were negative and there were no masses.  He had mild 
epigastric tenderness to palpation.  The diagnosis was 
previous dysentery in 1944 as noted above with subsequent 
intermittent diarrhea as outlined above.  

The report of a December 2004 VA examination of the veteran's 
joints included some examination of the left leg/knee scars.  
His history of injury to the left leg from a forklift 
accident requiring surgery and multiple skin grafts was 
noted.  He had daily pain on the back of the left knee where 
the skin graft was placed.  His pain did not radiate up or 
down but was very sensitive to the touch.  It was also 
painful while walking.  He specifically was said to be unable 
to flex past 80 degrees because it caused exquisite pain in 
the area of the skin grafting in the posterior knee and 
popliteal fossa.  The scar from the skin graft was not 
hypertrophic.  He cosmetically blended with the appearance of 
the skin and the scar was not too noticeable from a passing 
glance.  It was quite tender to palpation so much so that he 
would not permit the examiner to touch it more than once.  
The assessment was status post multiple surgery and skin 
grafting to the left for an injury sustained 60 years ago.

Records from 2005 through 2006 mostly concern treatment for 
eyes and feet and other medical concerns besides his 
residuals of dysentery and left leg scarring.  A March 2005 
general examination again revealed the abdomen be nontender, 
nondistended and to have active bowel sounds in all 4 
quadrants.  No findings regarding the left leg scarring was 
given.  A June 2005 general physical examination revealed the 
veteran to give a history of bad leg and bad feet.  He also 
gave a history of colon cancer.  Examination of his GI 
history revealed that he denied vomiting blood, esophageal 
varices, ulcers, pancreatitis, any liver pathology, or rectal 
bleeding.  His history was again noted to be significant for 
colon cancer.  A history of excision of perianal mass in 
February 2004 was noted, as was a history of surgery on the 
left leg for crush injury in 1944.  His abdomen was noted to 
be soft with bowel sounds.  No findings regarding the left 
leg scarring was made in this physical.  An April 2006 
treatment note revealed the veteran to be taking Metamucil 
daily.  

The report of a November 2006 VA gastrointestinal examination 
included a review of the claims file, as well as the previous 
examination conducted by this examiner in December 2004.  The 
veteran was interviewed and examined and was noted to try to 
answer the questions but had difficulties due to memory 
problems.  He was noted to have a severe dysentery in 1944 
and was hospitalized for over 20 days in the service.  His 
symptoms at that time included nausea, vomiting, diarrhea and 
fever.  He stated that he was quite ill but was treated and 
his symptoms improved.  Following that however, he continued 
to have altered bowel movements which would tend to be loose 
and at least twice a month he would have 2 or 3 bowel 
movements a day and would have more severe episodes of 
diarrhea with 4 or 5 loose bowel movements per day 
episodically.  This went on for several years.  In recent 
years, he has been having about 2 to 3 loose bowel movements 
per day.  His weight has not shown any significant change.  
He did complain of abdominal cramping but was not sure how 
often he had that.  He complained of daily episodes of 
gaseous distention and also of intermittent nausea but again 
could not say how often this happened.  He did have a history 
of rectal cancer which was diagnosed when he was hospitalized 
with a stroke in 2004 and was noted to have a rectal prolapse 
that was biopsied and shown to be a verrucous carcinoma.  The 
rectal cancer was treated at the VA with local excision and 
radiation therapy.  Since then he has had a tendency to have 
constipation also which will be followed by several loose 
bowel movements.  He had occasional incontinence, but since 
the rectal cancer was excised this has been worse and his 
constipations has also worsened since the cancer treatment.  
He had abdominal cramps and intermittent nausea but did not 
know how often.  He also had gas and bloating daily.  

Physical examination revealed the abdomen to be soft with 
active bowel sounds.  No visceromegaly or masses were noted.  
He had some tenderness to palpation on the left and right 
upper quadrant.  There was no rebound tenderness.  The 
diagnoses were previous severe bout of dysentery in 1944 
followed by alteration of bowel habits as described above, 
felt to be consistent with an irritable bowel syndrome (IBS).  
Also diagnosed was a previous excision of verrucous carcinoma 
of the rectum in 2004 followed by radiation therapy.  

The examiner opined that the veteran's abdominal cramping, 
nausea and gaseous extension were felt to be associated with 
his IBS that he developed after his bout of dysentery.  His 
constipation was considered to be chronic and happened at 
least weekly and was followed by diarrhea as described above.  
This change in bowel habits was felt to be more related to 
his rectal carcinoma.  The bulk of his symptoms however have 
been present since his dysentery and it was felt his 
diarrhea, cramps, bloating and flatus are related to his 
service connected dysentery, whereas more recently his 
constipation and rectal incontinence had been particularly 
prominent since his surgery and radiation for rectal 
carcinoma and are felt to be related to that condition.  
Again his memory was described as not good, thus it was 
difficult for him to provide an accurate history.  

The report of a November 2006 VA scars examination included a 
review of the claims file and examination of the veteran.  
His history of injuring his left leg in 1944 with resultant 
scarring from skin grafts and surgeries was noted.  He stated 
that these areas are very painful.  He also stated that the 
scar would break down.  

Physical examination revealed on the lateral posterior 
popliteal fossa, a hypopigmented linear depressed scar, 
measuring 9 centimeters with some underlying tissue loss.  
There was no keloid formation, ulceration or edema.  This was 
markedly tender to palpation.  It was smooth in texture.  
Medially there was a 14 by 4 centimeters linear scar.  This 
ballooned superiorly into a geographic depressed 
hypopigmented scar that was 5 centimeters at its greatest 
width.  There was moderate underlying tissue loss with no 
keloid formation.  This was also markedly tender to 
palpation.  There was minimal adherence to underlying tissue, 
which was smooth in texture.  There was no inflammation or 
edema, ulceration or breakdown.  There was no disfigurement 
and it was difficult to appreciate whether the veteran's 
limitation of function was attributable to his scar.  Likely 
this was mostly caused by his arthritis.  Superior to these 
aforementioned scars was a 3 by 2 centimeters curvilinear 
depressed hypopigmented scar with mild underlying tissue 
loss.  It was markedly tender to palpation.  There was no 
adherence, it was smooth in texture and there was no 
ulceration, breakdown, inflammation, edema or keloid 
formation.  There was no disfigurement and no limitation of 
function.  

The impression rendered in the November 2006 VA scars 
examination was scars, with onset in 1944.  The course has 
been chronic.  Treatment types and dosages have included 
nothing.  Total body area affected was 2 percent and exposed 
body surface was 0 percent.  There was no acne or chloracne.  
The scars were described in the physical examination.  
Clinical tests have not been conducted.  Clinical photos were 
not indicated.  

An addendum to this November 2006 examination noted that an 
additional question was posed, as to whether or not his 
abdominal cramping, nauseas and gaseous distention were 
associated with the reported mild epigastric tenderness.  On 
his examination he did not have epigastric tenderness but did 
have tenderness in his right and left upper quadrants and 
this was felt to be associated with his abdominal cramping, 
nausea and gaseous distention which were felt to be due to 
his IBS which is connected to his service-connected dysentery 
as opposed to his more recent onset and treatment for rectal 
carcinoma.  

A.  Popliteal Scarring

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002.  See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.)  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2006).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

The average normal range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71a, Plate II.

Limitation of flexion of the leg to 15 degrees shall be rated 
30 percent.  Flexion limited to 30 degrees shall be rated 20 
percent.  Flexion limited to 45 degrees shall be rated 10 
percent.  Flexion limited to 60 degrees shall be rated 0 
percent. 38 C.F.R. § 4.71a; Diagnostic Code 5260.

Limitation of extension of the leg to 45 degrees shall be 
rated 50 percent.  Extension limited to 30 degrees shall be 
rated 40 percent.  Extension limited to 20 degrees shall be 
rated 30 percent.  Extension limited to 15 degrees shall be 
rated 20 percent.  Extension limited to 10 degrees shall be 
rated 10 percent and extension limited to 5 degrees shall be 
rated 0 percent. 38 C.F.R. § 4.71a; Diagnostic Code 5261.

VA General Counsel held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee. VAOPGCPREC 9- 
2004 (Sept. 17, 2004).

Regarding whether a rating in excess of 10 percent disabling 
is warranted for the veteran's scar, the Board finds that the 
preponderance of the evidence is against such a grant.  The 
veteran's scar is not shown to exceed an area or areas to 
exceed 12 square inches (77 square centimeters), which would 
warrant a 20 percent rating under the current rating criteria 
in effect for scars other than the head, face or neck.   
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  Generally 
his symptoms consist of exquisite tenderness of the scar area 
to palpation, which is already contemplated by the 10 percent 
rating currently in effect.  

As to a rating under the limitation of motion of the left 
knee, the examiner in the November 2006 VA scars examination 
is noted to have found no functional limitations of the left 
knee due to scarring, but determined that any such limitation 
was more than likely due to arthritis.  As noted above the 
left knee limitations of motions shown in the 2001 VA 
examination were not clearly attributed to the scarring and 
were previously considered to evaluate the service-connected 
arthritis of the same knee.  Although he was noted to 
specifically have his left leg flexion limited beyond 80 
degrees due to the scar in the December 2004 VA examination, 
this would fall within the realm of a noncompensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this 
instance it would violate the rules against pyramiding to 
evaluate the left leg scar under the criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5261 where the veteran's 
service-connected left knee arthritis is already being 
evaluated under these Diagnostic Codes.

B.  Dysentery

The veteran's service-connected GI disability has been 
evaluated under the rating codes for bacillary dysentery.  
The most recent VA examination of November 2006 also showed 
the veteran to have an irritable bowel syndrome as a result 
of this dysentery.  However since he is rated at 30 percent 
disabling, he is already in receipt of the maximum allowable 
code for irritable bowel syndrome under 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

Bacillary dysentery is rated as for ulcerative colitis.  38 
C.F.R. § 4.114, Diagnostic Code 7322.  Under the rating code 
for ulcerative colitis, a 10 percent disability rating is 
awarded for moderate impairment, with infrequent 
exacerbations; a 30 percent disability rating is awarded for 
moderately severe impairment, with frequent exacerbations; a 
60 percent disability rating is awarded for severe 
impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions; and a 
100 percent rating is awarded for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess. 38 C.F.R. § 4.114, Code 7323.

Based on review of the evidence, a rating in excess of 30 
percent disabling is denied for the veteran's dysentery.  He 
is not shown to be severely impaired with numerous attacks, 
nor is he shown to have malnutrition and only fair health 
during remissions due to this service-connected 
gastrointestinal disorder according to the evidence of 
record.  His symptoms as discussed in the VA examinations 
from 2004 and 2006 specifically consist of alternating 
diarrhea and constipation, with no evidence of severe 
impairment or malnutrition.  As discussed above he is already 
compensated a 30 percent rating, the maximum allowable for 
IBS, which his symptoms are currently said to represent.  

Consideration of a possible higher rating under the criteria 
for impairment of the sphincter control under Diagnostic 
Codes 7332 or for stricture of the rectum under Diagnostic 
Codes 7333 is not indicated in this instance where the 
November 2006 VA examiner has attributed the veteran's 
episodes of incontinence reported in this examination to his 
rectal cancer with radiation treatment, for which service 
connection is not in effect.  



Extraschedular Consideration

The veteran's service-connected left leg scarring and 
dysentery are not shown to present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2006).  The veteran is shown to be over 80 
years old and severely disabled with extensive 
hospitalization due to other medical disabilities besides his 
service-connected left leg scarring and dysentery disorders.  
Thus, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

A rating in excess of 10 percent for left knee popliteal scar 
is denied.

A rating in excess of 30 percent for dysentery with residuals 
of irritable bowel syndrome is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


